          Case 3:18-cv-00787-KAD Document 69 Filed 01/22/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                            )
                                                      )
             Plaintiff,                               )   Case No. 3:18-cv-787-KAD
                                                      )
             v.                                       )
                                                      )
 ZVI KAUFMAN,                                         )
                                                      )
             Defendant.                               )

 UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION FOR LEAVE TO FILE
                             SURREPLY

       Plaintiff United States of America hereby responds to Defendant Zvi Kaufman’s motion

for leave to file a surreply in opposition to the United States’ motion for summary judgment.

(Doc. 68).

       The general progression of motion practice is that “[t]he moving party files a brief, the

opposing party may respond, and the moving party gets the final word through a reply brief.”

Stinke v. Dittmann, Case No. 17-cv-653-pp, 2019 WL 1255547 (E.D. Wis., Mar.19, 2019).

Surreplies are authorized in this district by Local Rule 7.1(d), which allows them only with

permission of the Court upon a showing of good cause. Surreplies are only allowed in the

limited circumstance that “the party making the motion would be unable to contest matters

presented to the court for the first time in the opposing party’s reply.” Williams v. City of

Hartford, Civil No. 3:15-cv-00933(AWT), 2017 WL 11448094, *5 (D. Conn. June 16, 2017).

       Defendant argues that it should be entitled to a surreply because the United States did not

address his reasonable cause defense in its initial brief and thus that the proposed surreply

effectively functions as a reply. “[I]t is not for [the moving party] to offensively demonstrate the

inapplicability of [the non-movant’s] affirmative defenses, rather, the burden is on [the non-

movant] to assert and prove the affirmative defenses.” Swartz v. DiCarlo, Case No. 1:12-cv-
                                                  1
          Case 3:18-cv-00787-KAD Document 69 Filed 01/22/20 Page 2 of 4



3112, 2017 WL 1284724 (N.D. Ohio Mar. 31, 2017). The United States filed its motion for

summary judgment on December 10, 2019, but the deadline to file dispositive motions was not

until December 31, 2019. Defendant was aware during the 21 days between the United States’

filing and the deadline that the United States’ initial brief did not raise his affirmative defenses.

If Defendant wanted to ensure himself the opportunity to file a reply, he could have filed a

motion for summary judgment on his affirmative defenses, but he chose not to do so. Defendant

was not “forced” to raise it in his response, he chose not to avail himself of the opportunity to

raise the issues in his own motion for summary judgment, and thus he must show good cause

before he can be allowed to file a surreply.

        Defendant admits that the United States’ reply argues that “even if a jury credits

Kaufman’s evidence” his reasonable cause defense is insufficient as a matter of law. As such,

the issues are not being raised for the first time; Defendant raised the issues himself in his

response, and the United States showed that, even taking all of his assertions as true and drawing

all inferences in his favor, the United States is still entitled to summary judgment. Further, the

fact that the United States cited cases for the first time in its reply brief is not grounds to file a

surreply. Defendant cannot simultaneously assert both that the United States was obligated to

raise his affirmative defenses in its opening brief and also that in his own brief he was not

required to grapple with the only three published decisions regarding reasonable cause in the

context of non-willful FBAR.




                                                    2
         Case 3:18-cv-00787-KAD Document 69 Filed 01/22/20 Page 3 of 4



       Defendant has not met his burden to show that there is good cause for the Court to grant

him permission to file a surreply and the Court should deny his motion.

                                                    Respectfully submitted,

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General
                                                    Tax Division, U.S. Department of Justice

                                                    /s/Bradley A. Sarnell
                                                    BRADLEY A. SARNELL
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 55
                                                    Washington, D.C. 20044
                                                    Telephone: (202) 307-1038
                                                    Fax: (202) 514-5238
                                                    Email: Bradley.A.Sarnell@usdoj.gov




                                               3
          Case 3:18-cv-00787-KAD Document 69 Filed 01/22/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 22nd day of January, 2020, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to all ECF filers. There are no parties which require conventional service.

                                              /s/ Bradley A. Sarnell
                                              BRADLEY A. SARNELL
                                              Trial Attorney
                                              United States Department of Justice, Tax Division




                                                 4
